 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (6610326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JUAN PINA
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:18-CR-00100 DAD-BAM
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE CHANGE OF PLEA HEARING
13    JUAN PINA,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND BRIAN DELANEY, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JUAN PINA, by and through his attorney of record, DAVID

19   A. TORRES hereby requesting that the change of plea hearing currently set for Monday, April 1,

20   2019, be continued to Monday, April 8, 2019.

21          It is hereby stipulated between AUSA Brian Delaney and Defense Counsel, David A.

22   Torres to continue the change of plea in the matter of U.S. v. Juan Pina. The change is to

23   accommodate the calendar of both counsel a Mr. Torres is unavailable on April 1, 2019. Time is

24   to be exclude under the Speedy Trial Act in that good cause exists and that the ends of justice

25   outweigh the interest of the public and the defendant in a speedy trial.

26          //

27          //

28          //
                                                        1
 1

 2   IT IS SO STIPULATED.
                                                                Respectfully Submitted,
 3   DATED: 3/28/19                                             /s/ David A Torres          ___
                                                                DAVID A. TORRES
 4                                                              Attorney for Defendant
 5                                                              JUAN PINA

 6

 7   DATED: 3/28/19                                             /s/Brian Delaney___________
                                                                BRIAN DELANEY
 8
                                                                Assistant U.S. Attorney
 9

10
                                                ORDER
11

12          The change of plea hearing currently set for April 1, 2019 is hereby vacated and continued
13   to Monday, April 8, 2019.
14
     IT IS SO ORDERED.
15
        Dated:    March 28, 2019
16                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
